UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 29, 2012 OR ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of November 6, 2012, there were 17,281,699 issued and outstanding shares of the registrant’s common stock. BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II Other Information Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 19 Signatures 20 PART I-FINANCIAL INFORMATION Item1. Financial Statements BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) September 29, December 31, October 1, (Unaudited) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ $ Inventories Receivables Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net of accumulated depreciation of $184,606; $175,018 and $173,862, respectively Goodwill Other intangible assets, net Other assets, net Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses Gift cards and customer deposits Deferred revenue Total current liabilities Deferred franchise revenue Deferred rent Other liabilities Stockholders' equity: Preferred stock, par value $0.01, Shares authorized: 15,000,000; No shares issued or outstanding at September 29, 2012, December 31, 2011 and October 1, 2011 - - - Common stock, par value $0.01, Shares authorized: 50,000,000; Issued and outstanding: 17,351,904; 17,405,270 and 18,157,318 shares, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ $ See accompanying notes to condensed consolidated financial statements. 1 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) Thirteen weeks ended Thirty-nine weeks ended September 29, October 1, September 29, October 1, Revenues: Net retail sales $ Commercial revenue Franchise fees Total revenues Costs and expenses: Cost of merchandise sold Selling, general and administrative Interest expense (income), net ) Total costs and expenses Income (loss) before income taxes ) ) ) Income tax expense (benefit) Net income (loss) $ ) $ $ ) $ ) Earnings (loss) per common share: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Shares used in computing common per share amounts: Basic Diluted Comprehensive income $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 2 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Thirty-nine weeks ended September 29, 2012 October 1, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Deferred taxes ) ) Loss from investment in affiliate - Excess tax benefit from share-based payments - ) Impairment of store assets - Trade credit utilization Loss on disposal of property and equipment Change in assets and liabilities: Inventories ) ) Receivables Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) ) Lease related liabilities ) ) Gift cards and customer deposits ) ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and other intangible assets ) ) Purchases of short term investments - ) Proceeds from sale or maturitiy of short term investments Investment in unconsolidated affiliate ) - Cash used in investing activities ) ) Cash flows from financing activities: Exercise of employee stock options - 62 Excess tax benefit from share-based payments - Purchases of Company's common stock - ) Cash used in financing activities - ) Effect of exchange rates on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 3 Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements included herein are unaudited and have been prepared by Build-A-Bear Workshop, Inc. and its subsidiaries (collectively, the Company) pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to such rules and regulations.The condensed consolidated balance sheet of the Company as of December 31, 2011 was derived from the Company’s audited consolidated balance sheet as of that date.All other condensed consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented.All of these adjustments are of a normal recurring nature.All significant intercompany balances and transactions have been eliminated in consolidation.As a toy retailer, the Company’s sales are highest in the fourth quarter, followed by the first quarter.The timing of holidays and school vacations can impact quarterly results.Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended December 31, 2011 included in the Company’s annual report on Form 10-K filed with the SEC on March15, 2012. Certain reclassifications of prior year amounts have been made to conform to the current year presentation. On January 1, 2012, the Company adopted new accounting guidance with regard to the presentation and disclosure of comprehensive income in accordance with Accounting Standards Update 2011-5 and 2011-12.The adoption of this guidance impacted only the presentation and disclosure of comprehensive income. 2. Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consist of the following (in thousands): September 29, December 31, October 1, Prepaid rent $ $ $ Prepaid income taxes Short-term investments - Other $ $ $ 3. Goodwill Goodwill is reported as a component of the Company’s retail segment.The following table summarizes the changes in goodwill for the thirty-nine weeks ended September 29, 2012 (in thousands): Balance as of December 31, 2011 $ Effect of foreign currency translation Balance as of September 29, 2012 $ Goodwill is not subject to amortization and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.This testing requires comparison of carrying values to fair values, and when appropriate, the carrying value of impaired assets is reduced to fair value.Goodwill will be tested for impairment no later than December 29, 2012. 4 4. Stock-based Compensation The following table is a summary of the balances and activity for restricted stock and stock options for the thirty-nine weeks ended September 29, 2012: Restricted Stock Options Outstanding, December 31, 2011 Granted Vested ) — Exercised — — Forfeited ) ) Canceled or expired — — Outstanding, September 29, 2012 For the thirteen and thirty-nine weeks ended September 29, 2012 selling, general and administrative expense includes $0.8 million and $2.8 million, respectively, of stock-based compensation expense.For the thirteen and thirty-nine weeks ended October 1, 2011, selling, general and administrative expense includes $1.1 million and $3.5 million, respectively, of stock-based compensation expense.As of September 29, 2012, there was $5.2 million of total unrecognized compensation expense related to nonvested restricted stock and option awards which is expected to be recognized over a weighted-average period of 1.5 years. The total fair value of shares vested during the thirty-nine weeks ended September 29, 2012 and October 1, 2011was $4.3 million and $2.0 million, respectively. 5. Earnings per Share The Company uses the two-class method to compute basic and diluted earnings per common share.In periods of net loss, no effect is given to the Company’s participating securities as they do not contractually participate in the losses of the Company.The following table sets forth the computation of basic and diluted earnings per share (in thousands, except share and per share data): Thirteen weeks ended Thirty-nine weeks ended September 29, October 1, September 29, October 1, NUMERATOR: Net earnings (loss) before allocation of earnings to participating securities $ ) $ $ ) $ ) Less: Earnings allocated to participating securities - 67 - - Net earnings (loss) after allocation of earnings to participating securities $ ) $ $ ) $ ) DENOMINATOR: Weighted average number of common shares outstanding - basic Dilutive effect of share-based awards: - - - Weighted average number of common shares outstanding - dilutive Basic earnings (loss) per common share attributable to Build-A-Bear Workshop, Inc. stockholders: $ ) $ $ ) $ ) Diluted earnings (loss) per common share attributable to Build-A-Bear Workshop, Inc. stockholders $ ) $ $ ) $ ) Due to the net loss for thirteen weeks ended September 29, 2012 and thirty-nine weeks ended September 29, 2012 and October1, 2011, the denominator for diluted earnings per common share is the same as the denominator for basic earnings per common share for those periods because the inclusion of stock options and unvested restricted shares would be anti-dilutive. For the thirteen weeks ended October 1, 2011, options to purchase 865,779 shares of common stock were excluded from the denominator for diluted earnings per common share because of their anti-dilutive effect. 6. Comprehensive Income (Loss) The difference between comprehensive income or loss and net income or loss results from foreign currency translation adjustments on the balance sheets of subsidiaries whose functional currency is not the US Dollar. 5 7. Segment Information The Company’s operations are conducted through three operating segments consisting of retail, commercial andinternational franchising.The retail segment includes the operating activities of company-owned stores in the United States, Canada, the United Kingdom and Ireland and other retail delivery operations, including the Company’s web store, pop-up stores and non-traditional store locations such as baseball parks.The commercial segment includes the Company’s transactions with other businesses, mainly comprised of licensing the Company’s intellectual properties for third party use and wholesale activities.The international franchising segment includes the licensing activities of the Company’s franchise agreements with store locations in Europe, outside of the United Kingdom and Ireland, Asia, Australia, the Middle East, Africa, Mexico and South America.The operating segments have discrete sources of revenue, different capital structures and different cost structures.These operating segments represent the basis on which the Company’s chief operating decision maker regularly evaluates the business in assessing performance, determining the allocation of resources and the pursuit of future growth opportunities.Accordingly, the Company has determined that each of its operating segments represent one reportable segment.The reportable segments follow the same accounting policies used for the Company’s consolidated financial statements. Following is a summary of the financial information for the Company’s reportable segments (in thousands): Retail Commercial International Franchising Total Thirteen weeks ended September 29, 2012 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 40 Depreciation and amortization - 44 Thirteen weeks ended October 1, 2011 Net sales to external customers $ Income (loss) before income taxes Capital expenditures, net - 14 Depreciation and amortization - 62 Thirty-nine weeks ended September 29, 2012 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 87 Depreciation and amortization - Thirty-nine weeks ended October 1, 2011 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 77 Depreciation and amortization - Total Assets as of: September 29, 2012 $ October 1, 2011 $ 6 The Company’s reportable segments are primarily determined by the types of products and services that they offer.Each reportable segment may operate in many geographic areas. The Company allocates revenues to geographic areas based on the location of the customer or franchisee. The following schedule is a summary of the Company’s sales to external customers and long-lived assets by geographic area (in thousands): North America (1) Europe (2) Other (3) Total Thirteen weeks ended September 29, 2012 Net salesto external customers $ Property and equipment, net - Thirteen weeks ended October 1, 2011 Net sales to external customers $ Property and equipment, net - Thirty-nine weeks ended September 29, 2012 Net sales to external customers $ $ $ Property and equipment, net - Thirty-nine weeks ended October 1, 2011 Net sales to external customers $ Property and equipment, net - For purposes of this table only: (1)North America includes the United States, Canada,Puerto Rico and franchise business inMexico (2)Europe includes the United Kingdom, Ireland and franchise businesses in Europe (3)Other includes franchise businesses outside of North America and Europe 8. Contingencies In the normal course of business, the Company is subject to regular examination by various taxing authorities for years not closed by the statute of limitations, including an ongoing customs audit in the United Kingdom in which the Company is contesting audit findings.The Company accrues a liability for this type of contingency when it believes that it is both probable that a liability has been incurred and that it can reasonably estimate the amount of the loss.In October, the Company received notification from the customs authority that it intends to assess approximately £1.2 million, or US$2.0 million at the exchange rate at the end of the quarter, for unpaid taxes, penalties and interest.The Company intends to appeal this determination and continues to believe that the ultimate outcome of these matters will not have a material adverse impact on the results of operations, liquidity or financial position of the Company.However, if one or more of these examinations has an unfavorable resolution, it is possible that the results of operation, liquidity or financial position of the Company could be materially affected in any particular period. 9. Subsequent Event In the period from September 30, 2012 through November 6, 2012, the Company has repurchased approximately 178,500shares of the Company’s stock for an aggregate amount of $0.6 million leaving $8.1 million of availability under the Board approved stock repurchase program. 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Cautionary Notice Regarding Forward-Looking Statements This report includes statements of our expectations, intentions, plans and beliefs that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934 and are intended to come within the safe harbor protection provided by those sections. These statements relate to future events or our future financial performance in Management’s Discussion and Analysis of Financial Condition and Results of Operations. We generally identify these statements by words or phrases such as “may,” “might,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “intend,” “predict,” “future,” “potential” or “continue,” the negative or any derivative of these terms and other comparable terminology. Without limiting the foregoing, all statements relating to our future sales and operating results, anticipated store locations, openings, closings, relocations and remodels and capital expenditures, future cash flows and share repurchases, and sources of funding are forward-looking statements and speak only as of the date of this report.These forward-looking statements are based on numerous assumptions that we believe are reasonable, but are subject to a wide range of uncertainties and business risks and actual results may differ materially from those discussed in these statements.Among the factors that could cause actual results to differ materially are: · general global economic conditions may continue to deteriorate, which could lead to disproportionately reduced consumer demand for our products, which represent relatively discretionary spending; · customer traffic may decrease in the shopping malls where we are located, on which we depend to attract guests to our stores; · we may be unable to generate interest in and demand for our interactive retail experience, or to identify and respond to consumer preferences in a timely fashion; · our marketing and on-line initiatives may not be effective in generating sufficient levels of brand awareness and guest traffic; we may be unable to generate comparable store sales growth; · we may be unable to effectively operate or manage the overall portfolio of our company-owned stores; · we may be unable to renew or replace our store leases, or enter into leases for new stores on favorable terms or in favorable locations, or may violate the terms of our current leases; · the availability and costs of our products could be adversely affected by risks associated with international manufacturing and trade, including foreign currency fluctuation; · our products could become subject to recalls or product liability claims that could adversely impact our financial performance and harm our reputation among consumers; · we are susceptible to disruption in our inventory flow due to our reliance on a few vendors; · high petroleum products prices could increase our inventory transportation costs and adversely affect our profitability; · we may not be able to operate our company-owned stores in the United Kingdom and Ireland profitably; · we may be unable to effectively manage our international franchises or laws relating to those franchises may change; · we may improperly obtain or be unable to adequately protect customer information in violation of privacy or security laws or customer expectations; · we may suffer negative publicity or be sued due to violations of labor laws or unethical practices by manufacturers of our merchandise; · we may suffer negative publicity or negative sales if the non-proprietary toy products we sell in our stores do not meet our quality or sales expectations; · we may lose key personnel, be unable to hire qualified additional personnel, or experience turnover of our management team; · we may be unable to operate our company-owned distribution center efficiently or our third-party distribution center providers may perform poorly; · our market share could be adversely affected by a significant, or increased, number of competitors; · we may fail to renew, register or otherwise protect our trademarks or other intellectual property; · poor global economic conditions could have a material adverse effect on our liquidity and capital resources; · we may have disputes with, or be sued by, third parties for infringement or misappropriation of their proprietary rights; · fluctuations in our quarterly results of operations could cause the price of our common stock to substantially decline; and · we may be unable to repurchase shares of our common stock at the times or in the amounts we currently anticipate or the results of the share repurchase program may not be as beneficial as we currently anticipate. 8 When considering these forward-looking statements, you should keep in mind the cautionary statements in this document and in our other Securities and Exchange Commissionfilings, including the more detailed discussion of these factors, as well as other factors that could affect our results, contained in Item1A. “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2011.These forward-looking statements speak only as of the date on which such statements were made, and we undertake no obligation to update these statements except as required by federal securities laws. Overview We are the leading, and only international, company providing a “make your own stuffed animal” interactive entertainment experience under the Build-A-Bear Workshop brand, in which our guests stuff, fluff, dress, accessorize and name their own teddy bears and other stuffed animals.Our concept, which we developed primarily for mall-based retailing, capitalizes on what we believe is the relatively untapped demand for experience-based shopping as well as the widespread appeal of stuffed animals.The Build-A-Bear Workshop experience appeals to a broad range of age groups and demographics, including children, teens, their parents and grandparents. Build-A-Bear Workshop is in a turnaround phase as we work toimprove store productivityand profitability.We are taking actions to change our business dynamics with a reinvented store design, aggressive repositioning of our portfolio of stores, including closures and remodels that will reduce square footage, and a rebalancing of our marketing to include higher levels of brand advertising.We currently expect our optimal store count to be 295 to 320 company-owned stores in the United States, Canada, the United Kingdom and Ireland.We believethe actions we are takingwill result in improvements in productivity and profitability and, ultimately, stakeholder value.We also believe there are additional international growth opportunities, primarilythrough existing and new franchises. As of September 29, 2012, we operated 283 traditional stores and ten non-traditional stores in United States, Canada and Puerto Rico (collectively, North America), 58 traditional stores in the United Kingdom and Ireland (collectively, Europe) and had 87 franchised stores operating internationally under the Build-A-Bear Workshop brand.Non-traditional store locations include stores in select Major League Baseball® ballparks, a zoo, a science center, an airport and a hospital as well as temporary pop-up locations.In order to capitalize on short-term opportunities in specific locations, we have selectively opened temporary, pop-up locations.In addition to our stores, we market our products and build our brand through our Web sites. We operate in three reportable segments (retail, commercial and international franchising) that share the same infrastructure, including management, systems, merchandising and marketing, and generate revenues as follows: • Company-owned traditional and non-traditional retail stores located in North America and Europeand e-commerce Web sites or “web stores”; • Transactions with other business partners, mainly comprised of licensing our intellectual property, including entertainment properties, for third-party use and wholesale product sales; and • Other international stores operated under franchise agreements. Selected financial data attributable to each segment for the thirteen and thirty-nine weeks ended September 29, 2012 and October 1, 2011 are set forth in the notes to our condensed consolidated financial statements included elsewhere in this quarterly report on Form 10-Q. 9 We use comparable store sales as one of the performance measures for our business.Comparable store sales percentage changes are based on net retail sales, excluding our web store and seasonal and event-based locations. Stores are considered comparable beginning in their thirteenth full month of operation.Stores with relocations or remodels that result in a significant change in square footage are excluded from the comparable stores sales calculation until the thirteenth full month of operation after the change.The percentage change in comparable store sales for the periods presented below is as follows: Thirteen weeks ended Thirty-nine weeks ended September 29, October 1, September 29, October 1, North America )% % )% )% Europe )% % )% % Consolidated )% % )% )% We believe the changes in comparable store sales for the periods presented are primarily attributable to the following factors: • In the fiscal 2012 third quarter, we experienced a decline in the number of transactions compared to the 2011 third quarter which benefitted from a strong product offering that was tied to a major theatrical release that was supported by studio marketing and advertising. • The sales decline in North Americain the third quarter more than offset the slight positive in comparable store salesthrough the first twenty-six weeks of fiscal 2012. In the first half of the year, we had benefit from higher redemption rates and transaction value of our holiday gift cards and from a promotion in the United States with McDonald’s Happy Meals®that drove awareness of our brand and brought traffic to our stores. • In the United Kingdom, webelieve the negative economic conditions contributed to a continued decline in consumer sentiment and a corresponding decline in spending that negatively impacted our comparable store sales. The Company is working improve comparable store sales with the following key initiatives: • We are aggressively working to increase store traffic and the destination appeal of our stores by: · enhancing our experience with a new store design; · increasing productivity and profitability of our existing stores through strategic closures, primarily in multi-store markets where we expect to transfer a portion of the closed stores sales to remaining stores in the market and the relocation of select other stores with a reduction in square footage thereby improving their productivity; and · increasing shopping frequency by increasing new guest traffic to our stores through a rebalanced marketing message to include both product and brand; • We have refreshed our loyalty program to increase retention; and • We willcapitalize on our brand advertising to increase gift purchases by reminding consumers about the gift of the experience and by expanding distribution of gift cards in third-party outlets during the peak gifting season in the fourth quarter. 10 Stores Company-owned: As of September 29, 2012, we operated 283 traditional stores and ten non-traditional stores (such as ballparks, zoo, airport, hospital and temporary stores) in North America and 58 traditional stores in Europe.The table below sets forth the number of Build-A-Bear Workshop company-owned stores for the periods presented: Thirty-nine Weeks Ended September 29, 2012 Fifty-two Weeks Ended December 29, 2012 - Projected December 31, Opened Closed September 29, December 31, Opened Closed December 29, North America Traditional 1 (5
